The opinion of the court was delivered by
Garrison, J.
Counsel have argued by briefs a motion to vacate a rule issued by a justice of this court in vacation discharging a rule to show cause why a writ of attachment issued out of this court should not be quashed.
*578The motion is improper and brings nothing before ús. Either the proceeding before the single justice was nugatory, in which ease the rule to show cause has not been disposed of, or else the justice heard the rule by consent, sitting for this branch of the Supreme Court, in which case his decision is not subject to review. The matter is not one of those that can be reviewed as a motion made before a single justice, as was the case in Key v. Paul, 32 Vroom 133.
The motion is denied, with costs.